DETAILED ACTION
This action is responsive to the Amendment filed on 02/12/2021. Claims 40-59 are pending in the case. Claims 1-39 are canceled. Claims 40-49 are new. Claims 40, 55, and 58 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 02/12/2021 (hereinafter Response), Applicant cancelled Claims 20-39 (previously examined); added Claims 40-59; Amended the Disclosure (specification and drawings); and argued against the references (WANG and STACKOVERFLOW) cited against the now-canceled claims.
Applicant's amendment to the disclosure is acknowledged.
Applicant's amendment to the drawings is acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to the drawings, the objection to the drawings is respectfully withdrawn.
In response to Applicant’s amendment to the specification, the objection to the disclosure is respectfully withdrawn.
The cancelation of claims 20-28, 31-35 renders the previous rejection under 35 USC § 112 of these claims moot.
In response to Applicant's argument against WANG (see Response, page 16), individually, Examiner agrees with Applicant’s assessment that “WANG has not been multi-window display method includes: obtaining first configuration information of the first application to determine whether a first display mode corresponding to the first application has been set in the first configuration information; setting a first display configuration of the first application according to the first display mode when the first display mode has been set in the first configuration information, or setting the first display configuration according to a first default display configuration when the first display mode has not been set in the first configuration information; configuring the first display window of the first application according to the first display configuration, and displaying the first display window; the fact that WANG determines to use a default display configuration when there is no display mode set suggests at least a need to determine what that default display mode might be; once the default has been determined, the appropriate resource is loaded.
In response to Applicant’s argument that STACKOVERFLOW does not qualify as prior art (see Response, page 17) because the retrieval date is after the effective filing date of the instant application, this argument cannot be persuasive, as Examiner relies on the date of the information provided to the public which is demonstrated in the printed copy, not the retrieval date of the printed copy (see MPEP 901.06 All printed publications may be used as references, the date to be cited being the publication date.; MPEP 2128(II)(B) Prior art disclosures on the Internet or on an online database are considered to be publicly available as of the date the item was publicly posted).
In response to Applicant’s further submission (see Response, page 17) “that STACKOVERFLOW merely discloses judging a portrait mode according to a size of the window after the window has been displayed on the screen of the device,” while this is true, Applicant provides no argument as to why the teachings of WANG, AAPA, and STACKOVERFLOW, when considered in reasonable combination, cannot teach the claimed inventions.
Thus, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regardless, new grounds of rejection for new claims 40-59 is appropriate in response to Applicant’s amendment canceling all previously examined claims.
Specific Definitions and Statements of Prior Art Acknowledgement
The instant application admits at Disclosure [0004] Usually, an application that has a display attribute indicating that a display direction is not limited has a landscape resource and a portrait resource, and an application that has a display attribute indicating that a display direction is limited has a display resource (a landscape resource or a portrait resource) corresponding to a limited display direction.
The instant application has specific definitions at Disclosure [0064, 0065, 0067].
Claim Objections
Claim 49 is objected to for minor informalities: reciting “…comprises two flag…” where “…comprises two flags…” was perhaps intended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 40 (and similarly claim 55), the claim recites:
…determine a first window and a second window, wherein the first window and the second window are to be simultaneously displayed on the display screen; …
load a first display resource according to a width and a height of the first window in the current placement direction, and display a user interface of a first application in the first window using the first display resource;
load a second display resource according to a width and a height of the second window in the current placement direction, and display a user interface of a second application in the second window using the second display resource, …

As recited, this requires that a first window and a second window, distinct from any contents which might be displayed in the window, be determined prior to determining a how to display the contents (the respective application windows) which is not how the invention is described in the instant application (see e.g. method in FIGs 8A-8B (102) 
Regarding claim 58, the claim recites:
…determining a first window and a second window, wherein the first window and the second window are used to respectively display a user interface of a first application and a user interface of a second application, and wherein the first window and the second window respectively belong to a part of a display screen; …

which is similarly not described in the instant application.
Regarding dependent claims 41-54, 56-57, and 59; dependent claims necessarily inherit the deficiency of the parent claim.
Further regarding dependent claim 41, in addition to the two load operations in parent claim 40, the claim recites two additional load operations.  This similarly lacks sufficient written description (i.e. two loading operations for each application window).
Claims 40-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 40, 50, and 58: 
In a first interpretation, there are already two window regions provided on the screen (which may be empty shells), and the intention of the claim is to change the contents from whatever might be in each window region to appropriate first application and second application interfaces by selecting appropriate resources to display to fit in the window regions.
In a second interpretation, there is a request from the user to go from a single application display to a two-application display.  In this interpretation, the size of the first application window may be adjusted so that a second application window can be appropriately displayed. When the first application window is adjusted, the resource is selected which best fits the adjusted window size.
In a third interpretation, there is nothing initially displayed on the screen. Through some mechanism, the user indicates they wish to display two application windows, and then selects the first application and the second application.  The device determines an appropriate layout for displaying both application windows and selects the appropriate resource.
Accordingly, the metes and bounds of independent claims 40, 50, and 58 cannot be determined from the claims and the claims are indefinite.
Regarding dependent claims 41-54, 56-57, and 59; dependent claims necessarily inherit the deficiency of the parent claim.
For purposes of rejection in view of the art, any teaching that requires providing a multi-window display on a screen is assumed to teach at least the determining a first window and a second window operation, where the first window and the second window are to be displayed simultaneously, regardless of how it is determined that a multi-window display is required.
Further regarding dependent claim 41, in addition to the two load operations in parent claim 40, the claim recites two additional load operations. For purposes of rejection, it is assumed the load operations in claim 41 are intended to modify the parent load operations (e.g. wherein the loading of {the first or second} display resource according to the width and height of the {first or second} window in the current placement direction uses the display attribute of the {first or second} application).
Further regarding dependent claim 49, the claim recites “wherein the display attribute of the first application comprises two flags, wherein a first flag indicates that the allowed display direction of the first application is not limited, and wherein a second flag indicates that the allowed display direction of the first application is limited on the portrait display direction” however it is not clear as recited whether the first flag and the second flag are the “two flags” of the display attribute, or if the first flag and the second flag are indicative of possible values for the “two flags”.
Further regarding dependent claim 50, the claim recites “modify an original flag to obtain the first flag; and add a new flag to obtain the second flag”, however it is not clear as recited what relationship the “two flags” of parent claim 49 might have to the “original flag” and the “new flag” of claim 50.  Note that the instant application appears to describe a first flag and a second flag stored in the configuration file (see [0097], [0100]), such that the value of the first flag may be modified (thus could be the claimed original flag), and the second flag is used to store the value of the first flag prior to modification. However, there is no clear explanation of “new flag” in the instant application (the term is not used).
Collectively, claims 40+41+48+49 and 50 appear to be directed to obtaining the specific result described in [0101], but it is unclear as recited how the specific result is obtained, particularly as there is no requirement in the claims for, as described in [0099] modifying the display attribute when the application window is limited so that it is not limited and record the display attribute prior to the modification (as a reminder, it is improper to import limitations from the disclosure into the claims).
Regarding dependent claim 51, the claim recites “adjust a size of the first window on the display screen, wherein an updated size of the first window matches the specific display direction of the first application” however parent claim 40+41 recites “load the first display resource according to the width and the height of the first window in the current placement direction and the display attribute of the first application;” and Applicant has argued that the actual width and height control which display resource (landscape or portrait) should be selected and loaded for the application; claim 51 appears to require the opposite (selecting a display resource and adjusting the window to fit). It is noted that according to the disclosure as originally filed (see e.g. [0041-0042]) the size adjustment may happens when one application window is limited and the other application window is (or is not limited), so that both windows may be made to 
No art rejections are provided for claims 49, 50, and 51 given the number of different reasons for indefiniteness and the improper nature of making an art rejection when no reasonable interpretation exists. 
Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40-48 and 52-59 are rejected under 35 USC 103 as unpatentable in view of WANG et al. (Pub. No.: US 2015/0317286 A1) and Applicant-admitted Prior Art (AAPA), further in view of STACKOVERFLOW (javascript - Detect viewport orientation; blog post at Stackoverflow.com. Initial question posed 02/07/2011; multiple answers including on 02/07/2011, 03/12/2014. Retrieved from [questions/4917664/detect-viewport-orientation-if-orientation-is-portrait-display-alert-message-ad] on [11/09/2020]. 16 pages).
Regarding claim 40, WANG teaches the mobile terminal (e.g. FIG 3), comprising at least one processor, a display screen, a memory, a bus, a direction sensor, and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor ([0035] software module executed by a processor; software resides in data memory; a mobile terminal (communication device 100) inherently includes a bus for communication between at least the internal hardware components; further as elements are displayed on the mobile terminal it necessarily includes a display screen) to:
determine a first window and a second window, wherein the first window and the second window are to be simultaneously displayed on the display screen (as was known in art [0006] to using fixed mode; WANG being an improvement of known technique; [0026] device is able to display multiple windows of multiple applications at the same time; see e.g. FIG 4C-4H; thus there is some determination of at first window (for the first application) and a second window (for the second application));
obtain a current placement direction of the mobile terminal from the direction sensor ([0022] sets system display configuration to portrait or landscape based on sensing direction; note also detects device rotation, see e.g. [0023, 0029-0030]);
load a first display and display a user interface of a first application in the first window using the first display and
load a second display and display a user interface of a second application in the second window using the second display resource ([0026] displaying display windows of application A and application B on the communication device 100 at the same time; thus applying same steps for second application window e.g. [0032] FIG 5 (S340) configure {second} display window according to configuration of {second} display mode; (S350) displaying {second} window according to display),
wherein the first display  and the second display  respectively comprise a landscape display  or a portrait display package management module 110 obtains the first configuration information and the second configuration information and determines that the first display mode of application A is landscape mode and the second display mode of application B is the portrait mode; other layouts of device orientation and application windows are possible as shown in other figures).
WANG does not expressly state in the method of FIG 5 how the appropriate display mode for the application has been determined, other than it has been determined using the package management module 110 and the activity management module 120, to subsequently be used by the window management module 140 for displaying the first window.
WANG also states [0023] the package management module 110 is configured to obtain the configuration information of the application and determine whether the display mode of the application has been set in the configuration information and it is at this point it is determined whether the application is: 
the display window of the application is always displayed horizontally, wherein the horizontal width of this display window is longer than the vertical width of this display window);
fixed to portrait mode (display window of the application is always displayed vertically, wherein the vertical width of this display window is longer than the horizontal width of this display window); or
not fixed (the display mode of the application has not been set previously in the configuration information, the display mode of the display window of the application is not to be limited, so that the display mode of the display window of the application can be landscape mode or portrait mode)
WANG further states [0023, bottom of page 2] the default display configuration is a system display configuration, and the activity management module 120 will set the display configuration of the application to the system display configuration…
While WANG does not expressly describe the displayed elements as “portrait or landscape display resources”, as the instant application admits (AAPA) in [0004] the existence and use of these elements at the time the invention was effectively filed for the same purposes as described in WANG, the use of these elements is assumed as known for implementing the portrait and landscape modes of WANG, with expected and predictable results.
As the system display configuration is set to portrait mode or landscape mode, even though WANG does not expressly describe obtaining the window height and window length, nonetheless, because portrait mode and landscape mode embody the described relationship by definition, the comparisons could be said to be inherent in the definitions of the modes themselves. Thus, the modes of WANG (as explained by AAPA) collectively suggest the elements:
load a first {landscape or portrait} display resource according to a width and a height of the first window in the current placement direction (determining to display the application in landscape mode (using landscape resource) if the window width is greater than the window height, or determining to display the application in portrait mode (using portrait resource) if the window width is less 
load a second {landscape or portrait} display resource according to a width and a height of the second window in the current placement direction (determining to display the application in landscape mode (using landscape resource) if the window width is greater than the window height, or determining to display the application in portrait mode (using portrait resource) if the window width is less than the window height),

    PNG
    media_image1.png
    134
    702
    media_image1.png
    Greyscale
Should Applicant not find the suggestion described above with WANG for determining a portrait or landscape display mode of the device, which in turn could be used determine the height and width of each display window, several different commenters at StackOverflow, in response to the question “Is there a way to detect if the user visiting that page is viewing it in Portrait mode and if so, display a message informing the user that the page is best viewed in landscape mode?” explained that a simple comparison of height and width could be used to determine whether a device window is in portrait mode:

This solution necessarily determines (obtains) from a window the window width and window height of the window, then the makes the appropriate comparison to determine portrait mode.  As landscape mode is merely the opposite comparison, it is obvious from the calculation for portrait mode.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of WANG, AAPA, and STACKOVERFLOW before them, to have combined the teachings and arrived at the claimed invention, merely by using known techniques (using 
Regarding dependent claim 41, incorporating the rejection of claim 40, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches:
obtain a display attribute of the first application, wherein the display attribute of the first application is used to indicate an allowed display direction of the first application or a disallowed display direction of the first application (WANG [0023] distinction between fixed to landscape mode; fixed to portrait mode; not fixed to any particular mode; FIG 5 (310) obtain configuration for first application) ;
obtain a display attribute of the second application, wherein the display attribute of the second application is used to indicate an allowed display direction of the second application or a disallowed display direction of the second application (WANG [0023] distinction between fixed to landscape mode; fixed to portrait mode; not fixed to any particular mode; FIG 5 (310) obtain configuration for {second} application);
load the first display resource according to the width and the height of the first window in the current placement direction and the display attribute of the first application (WANG FIG 5 (340) configuring first display window according to first display mode; relying on AAPA to teach the first display resource; relying on STACKOVERFLOW to explain why display mode is related to width and height of target window); and
load the second display resource according to the width and the height of the second window in the current placement direction and the display attribute of the second application
Regarding dependent claim 42, incorporating the rejection of claim 40, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: wherein the current placement direction is in a portrait direction (as detected by gravity sensor in WANG), and wherein when the width of the first window is greater than the height of the first window, the mobile terminal loads the landscape display resource of the first application (device is in portrait mode, at least one application window is in landscape mode; e.g. FIG 4D, or 4F).
Regarding dependent claim 43, incorporating the rejection of claim 40, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: wherein the current placement direction is in a landscape direction (as detected by gravity sensor in WANG), and wherein when the width of the first window is less than the height of the first window, the mobile terminal loads the portrait display resource of the first application (device is in landscape mode, at least one application window is in portrait mode; e.g. FIG 4C).
Regarding dependent claim 44, incorporating the rejection of claim 41, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: wherein when the width of the first window is greater than the height of the first window (window is landscape mode) and the display attribute of the first application indicating the allowed display direction of the first application is limited on a portrait display direction, the mobile terminal loads the portrait display resource of the first application (WANG determines application display mode of window should be limited to portrait; FIG 5 (S320) so setting display configuration to the first display mode, rather than (S330) using any default configuration; relying again on STACKOVERFLOW to explain the connection between display mode and target window width and height; and AAPA to explain display resource is known mechanism).
Regarding dependent claim 45, incorporating the rejection of claim 41, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: wherein when the width of the first window is less than the height of the first window (window is in portrait mode) and the display attribute of the first application indicating the allowed display direction of the first application is limited on a landscape display direction, the mobile terminal loads the landscape display resource of the first application (WANG determines application display mode of window should be limited to landscape; FIG 5 (S320) so setting display configuration .
Regarding dependent claim 46, incorporating the rejection of claim 41, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: wherein when the width of the first window is greater than the height of the first window (window is in landscape mode) and the display attribute of the first application indicating the allowed display direction of the first application is not limited, the mobile terminal loads the landscape display resource of the first application (WANG determines application display mode of window is not limited to landscape; FIG 5 (S330) so using any default configuration rather than (S320) setting display configuration to the first display mode; relying again on STACKOVERFLOW to explain the connection between display mode and target window width and height; and AAPA to explain display resource is known mechanism).
Regarding dependent claim 47, incorporating the rejection of claim 41, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: wherein when the display attribute of the first application indicating the allowed display direction of the first application is limited (WANG: first window display mode must be portrait or landscape), and the display attribute of the second application indicating the allowed display direction of the second application is not limited (WANG second window display mode is not limited), the second window rotates with rotation of the current placement direction (use whichever mode fits by default, which includes “rotating” (switching from portrait to landscape or landscape to portrait); see example in [0029]).
Regarding dependent claim 48, incorporating the rejection of claim 41, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: wherein the display attribute of the first application indicating the allowed display direction of the first application is limited on a portrait display direction (WANG: first window display mode must be portrait by configuration), and the display attribute of the second application indicating the allowed display direction of the second application is not limited (WANG second window display mode is not limited), and wherein when the current placement direction rotates from a portrait direction to a landscape direction, the first window loads the portrait display resource and the second window loads the landscape display resource (WANG: [0029] has application A fixed to landscape mode application B not fixed; device is rotated; application A remains in same mode; application B rotates; applying same steps in the condition when Application A is in portrait mode and application B is not fixed; rotation would keep application A in same mode and application B would rotate as needed).
No art rejections for claims 49, 50, 51 as noted in the 35 USC 112(b) rejection above. Examiner notes that properly claiming the subject matter of the flags as described in the disclosure is not clearly taught in the cited art of record (e.g. the configuration file for the application comprises a first flag and a second flag; such that when the first flag is to be modified to override any fixed resource requirement, any previous value is stored in the second flag so that it may be restored later) because the configuration file of WANG only has the one value to indicate fixed-portrait, fixed-landscape, unfixed modes and there is no need to modify the mode such that the value prior to modification must be stored. 
Regarding dependent claim 52, incorporating the rejection of claim 40, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: the programming instructions for execution by the at least one processor to (software to control graphics display):
receive a modify signal triggered by a user, wherein the modify signal is used to modify a size of the first window (e.g. WANG: [0023] …when the user rotates the communication device 100 to change the sensing direction (e.g. gravity sensing direction) of the communication device 100 from the horizontal direction to the longitudinal direction, the sensing module will detect the change of the direction, and the activity management module 120 will change the display configuration of the application from the landscape display configuration to the portrait display configuration; [0029] … As shown in FIG. 4E and FIG. 4F, when the user changes the direction of the communication device 100 from the horizontal direction (FIG. 4E) to the longitudinal direction (FIG. 4F) by rotating the communication device 100… [0030] When the direction of the communication device 100 is rotated from the horizontal direction to the longitudinal direction, the system screen (desktop) of the communication device 100 will be changed and the direction of the display windows of application A and application B will also be changed accordingly
adjust the size of the first window on the display screen according to the modify signal (WANG: [0023, 0029, 0030] adjust the display windows of application A and B according to the rotation; e.g. landscape becomes portrait, portrait become landscape); and
load an updated display resource for the first application according to an updated width and an updated height of the first window in the current placement direction (relying on AAPA for “display resource”; WANG clearly teaches swapping landscape for portrait or portrait for landscape as needed based on the rotation of the device; interpreting “updated display resource” as the other display resource which is available when the display mode is unfixed).
Regarding dependent claim 53, incorporating the rejection of claim 40, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: wherein the user interface of the first application and the user interface of the second application occupy an area used to display an application interface on the display screen (WANG: as can be clearly seen in FIG 4C windows for applications A and B are on the desktop of the device; note well-recognized status bar elements at the top and device navigation elements at the bottom).
Regarding dependent claim 54, incorporating the rejection of claim 40, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: wherein the user interface of the first application and the user interface of the second application do not overlap (WANG: as can be clearly seen in FIG 4C windows for applications A and B are on the desktop of the device and do not overlap).
Regarding claims 55, 56, 57 WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, similarly teaches the method for displaying multiple application windows by a mobile terminal, wherein the method comprises steps analogous to the operations performed by the mobile terminal of claims 40, 41, 52 respectively, thus rejected under similar rationale.
Regarding claim 58, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, similarly teaches the method for displaying multiple application windows by a mobile terminal (e.g. as rejected in claim 40), wherein the method comprises:
determining a first window and a second window, wherein the first window and the second window are used to respectively display a user interface of a first application and a user interface of a second application (as was known in art [0006] to using fixed mode; WANG being an improvement of known technique; [0026] device is able to display multiple windows of multiple applications at the same time; see e.g. FIGs 4C-4H; thus there is some determination of at first window (for the first application) and a second window (for the second application)), and wherein the first window and the second window respectively belong to a part of a display screen (as can be clearly seen in any of WANG FIGs 4C-4H);
obtaining a current placement direction of the mobile terminal from a direction sensor (WANG: [0022] sets system display configuration to portrait or landscape based on sensing direction; note also rotation may be detected [0023, 0029, 0030]), wherein the current placement direction is in a portrait direction (WANG: FIGs 4D, 4F, 4H are all examples of portrait display with two application windows);
loading a landscape display resource and displaying the user interface of the first application in the first window using the landscape display resource (WANG FIGs 4D, 4F each have Application A displayed in landscape mode; relying on AAPA for the reasons discussed in claim 40 to teach “display resource”), wherein a width of the first window in the current placement direction is greater than a height of the first window in the current placement direction (as can be seen in WANG 4D, 4F; note that STACKOVERFLOW makes clear portrait mode has width < height; landscape is the opposite (height < width) ).
Regarding dependent claim 59, incorporating the rejection of claim 58, WANG-AAPA-STACKOVERFLOW, combined for at least the reasons discussed above, further teaches: adjusting a size of the first window on the display screen, wherein an updated width of the first window in the current placement direction is less than an updated height of the first window in the current placement direction; and loading a portrait display resource and displaying the user interface of the first application in the first window using the portrait display resource (WANG: [0029-0030] When the Application is not fixed to landscape mode and the user rotates the 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2179